Citation Nr: 1001462	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-06 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to Department of Veterans Affairs 
compensation under 38 U.S.C.A. § 1151 for congestive heart 
failure.

2.  Entitlement to Department of Veterans Affairs 
compensation under 38 U.S.C.A. § 1151 for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from October 1979 to October 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The competent clinical evidence of record fails to 
demonstrate that the Veteran's COPD is due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA medical providers 
between 2002 and 2004.

2.  The competent clinical evidence of record fails to 
demonstrate that the Veteran's congestive heart failure is 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
medical providers between 2002 and 2004.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provision of 
38 U.S.C.A. § 1151 for COPD due to VA treatment have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2009).

2.  The criteria for compensation under the provision of 
38 U.S.C.A. § 1151 for congestive heart failure due to VA 
treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, the agency of original jurisdiction 
(AOJ) issued letters to the appellant in November 2004 and 
June 2006 that informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was not provided with notice of 
the type of evidence necessary to establish an effective date 
in the event of award of compensation benefits.  However, 
despite the inadequate notice provided to the Veteran on this 
element, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for 
compensation benefits pursuant to 38 U.S.C.A. § 1151, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the 
claims.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  Here, the Board 
finds that any defect with respect to the timing of VCAA 
notice was harmless error.  Although notice was provided to 
the appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA treatment 
records, and VA opinions.  Additionally, the claims file 
contains the appellant's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims

The Board notes that the Veteran has indicated that he is in 
receipt of Social Security Administration Disability benefits 
due to back trouble and non-Hodgkin's lymphoma.  However, the 
Board finds that such records are not germane to the issues 
on appeal and that to remand for such records would service 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Further, the Board notes that 
recently the Federal Circuit has held that where VA has been 
informed that the Veteran is on SSA for an unrelated 
disability, VA's duty to assist does not require review of 
the entire SSA record.  See Golz v. Shinseki, No. 09-7039 
(Fed. Cir.) (Jan. 4, 2010).  

The record reflects that the Veteran was afforded a VA 
opinion in March 2005 and January 2007.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case is 
more than adequate for the issue decided on the merits 
herein, as they were based on a review of the Veteran's 
claims file.  The examiner also provided a well-supported 
rationale for his opinion.  Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA opinion with respect 
to the issue on appeal decided on the merits herein has been 
met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim in September 
2004 and, accordingly, the post October 1, 1997 version of 
the law and regulation must be applied. See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].
 
Legal Analysis

The Veteran maintains that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for congestive 
heart failure and COPD incurred as a result negligent 
treatment he received at the VA Medical Center in Poplar 
Bluff, Missouri between 2002 and 2004.  

In this regard, the Veteran contends that after his February 
2002 splenectomy to remove a large cystic mass in his spleen 
(which was determined to be non-Hodgkin's lymphoma) he 
repeatedly complained to Dr. I. U. H., his treating VA 
physician at the Poplar Bluff VAMC, that he was experiencing 
increased weight loss, breathing problems, dizziness, 
swelling of his feet, falling asleep at odd times, and 
passing out.  However, according to the Veteran, Dr. H. just 
insisted that he was overweight, needed to exercise, watch 
what he ate, and lose weight.  The Veteran further relates 
that despite his repeated complaints, he was not diagnosed 
with, or treated for, COPD or congestive heart failure until 
August 2004, when he passed out while being treated in the ER 
at the St. Louis VA Medical Center.   According to the 
Veteran's had Dr. H. properly treated him, he would not have 
suffered from congestive heart failure or COPD.

As stated above, a valid claim under 38 U.S.C.A. § 1151 must 
establish the presence of an additional disability, which is 
determined by the Veteran's physical condition immediately 
before the beginning of hospital care, medical or surgical 
treatment, examination, training, and rehabilitation 
services, or compensated work therapy (CWT) to the Veteran's 
condition after such care, treatment, examination services, 
or program has stopped.  38 C.F.R. § 3.361 (2009).

However, the Board finds that such additional disability is 
not demonstrated in the record.  In this regard, in January 
2007, a VA examiner, after a review of the Veteran's claims 
file, noted that the Veteran had been diagnosed with, and 
treated for COPD and congestive heart failure prior to August 
2004.  According to the examiner:

[The] Veteran has known history of 
enlarged heart as per CXR finding on 
12/23/03.  Cardiac catherization was done 
to find out the etiology of 
cardiomyopathy on 02/05/2004.  Low 
ejection fraction of 30-35%  was 
documented finding.  The diagnosis of 
heart failure was diagnosed and recommend 
aggres[s]ive therapy before he was 
admitted with congestive heart failure 
and Chronic obstructive pulmonary lung 
disease on August 2004.  Patient was 
diagnosed with chronic obstructive 
pulmonary disease per pulmonary note 
dated October 2003 and treated with 
albuterol, combivent MDI inhailer before 
he was admitted with congestive heart 
failure and Ch[ro]nic obstructive 
pulmonary lung disease on August 2004.

The January 2007 VA examiner also opined that there was no 
evidence that a VA physician's failure to timely diagnose and 
treat COPD caused damage to the Veteran's heart and lung 
conditions and there was no evidence showing a failure to 
diagnose or carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department of Veterans Affairs.

Therefore, in the absence of any clinical evidence to the 
contrary, the Board finds that the Veteran's COPD and 
congestive heart failure are not due to a failure to 
diagnose, or carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault of the part of 
the VA at the Poplar Bluff VA Medical Center.

Further, to the extent that the Veteran's contentions can be 
construed to mean that he believes his COPD and congestive 
heart failure are due to his February 2002 spleen surgery at 
the St. Louis VA Medical Center, in March 2005, a VA 
examiner, after a review of the Veteran's claims file, opined 
that it was less likely than not that the Veteran's COPD and 
heart disability were the result of surgery, carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instances on the part of the Department of Veterans 
Affairs.  In reaching this determination, the examiner noted 
that:

Proper diagnosis of cystic lesion in 
spleen and findings during operation, 
consultation with Hematology/Oncology 
Service, informed consent and proper 
explanation of risks and benefits and 
outcome from surgery were appropriately 
done. 

 The examiner further indicated that:

There is no medical literature or 
evidence to prove the splenectomy causes 
COPD and heart condition.  Please note 
that patient has history of cigarettes 
smoking which contributes to COPD.  
Cardiology note mentioned possible 
alcohol related cardiomyopathy.

Therefore, in the absence of any evidence to the contrary, 
the Board finds that Veteran's COPD and congestive heart 
failure are not due to his February 2002 spleen surgery at 
the St. Louis VA Medical Center

In conclusion, although the Veteran asserts that his COPD and 
congestive heart failure are due to negligent treatment at a 
VA Medical Center between 2002 and 2004, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The Board finds that the negative 
evidence of record, including the March 2005 and January 2007 
VA opinions, is of greater probative value than the Veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the Veteran's congestive heart failure or COPD 
was due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2009), but does not find that 
the evidence is of such approximate balance as to warrant its 
application. Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to Department of Veterans Affairs compensation 
under 38 U.S.C.A. § 1151 for congestive heart failure is 
denied.

Entitlement to Department of Veterans Affairs compensation 
under 38 U.S.C.A. § 1151 for chronic obstructive pulmonary 
disease is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


